Citation Nr: 0014525	
Decision Date: 06/02/00    Archive Date: 06/09/00

DOCKET NO.  97-10 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for residuals of 
tubercular tenosynovitis of the right wrist, currently 
evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel





INTRODUCTION

The veteran had active military service from January 1944 to 
December 1947, and from April 1951 to August 1952. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a   rating decision of the Department of 
Veterans Affairs (VA) Regional Office and Insurance Center 
(RO&IC) in Philadelphia, Pennsylvania, which denied the 
veteran's claim seeking entitlement to an increased rating 
for residuals of tubercular tenosynovitis of the right wrist 
from 50 percent disabling.

Although the veteran initially indicated that he wished to 
have a hearing before a local hearing officer, his 
representative stated in April 1997 that the veteran wished 
to withdraw his hearing request.  

In a November 1999 rating decision, the RO&IC denied service 
connection for a right shoulder disability, as well as for a 
TDIU.  As the veteran has not submitted a notice of 
disagreement regarding these claims, they are not currently 
in appellate status.  

In a statement dated April 2000, the veteran's representative 
asserted that the veteran wished to file a claim for service 
connection for post-traumatic stress disorder (PTSD).  This 
claim is referred to the RO&IC for appropriate adjudication.  

In a May 2000 informal hearing presentation, the veteran's 
representative raised the issue of special monthly 
compensation pursuant to 38 U.S.C.A. § 1114 (k).  This issue 
is referred to the RO&IC for appropriate adjudication.  




REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran is service connected for residuals of tubercular 
tenosynovitis, with such disability evaluated as 50 percent 
disabling.  The veteran underwent VA examinations in 1996 and 
1997, as well as a private examination by Dr. J. W. in June 
1999.  Dr. J. W. diagnosed the veteran with an ankylosed 
right wrist.  However, he also stated that the veteran had 
some range of motion.  The VA examinations from 1996 and 1997 
did not diagnose the veteran with ankylosis of the right 
wrist; however, they did note that the veteran had some range 
of motion of the wrist.  Specifically, it is not clear 
whether the veteran has ankylosis of the right wrist or not.  
If the veteran has ankylosis, the character of such ankylosis 
is unclear.  It is noted that under Diagnostic Code 5214, 
extremely unfavorable ankylosis will be rated as loss of use 
of hands under Diagnostic Code 5125, warranting a 70 percent 
rating, and entitling the veteran to special monthly 
compensation.  

As the United States Court of Appeals for Veterans Claims 
(Court) noted in 
Massey v. Brown, 7 Vet. App. 204 (1994), rating decisions 
must be based on medical findings that relate to the 
applicable criteria.  As the examination reports do not 
provide an adequate basis for relating the veteran's symptoms 
to the applicable rating criteria, the veteran's claim must 
be remanded for another VA examination to determine whether 
the veteran has ankylosis of the right wrist or not, and if 
he does, to determine the severity of such ankylosis.  

The RO&IC has rated the veteran's disability under Diagnostic 
Codes 5214, for ankylosis of the wrist, and 5220 for 
ankylosis of the fingers.  However, it is not clear if the 
veteran's service-connected disability of residuals of 
tubercular tenosynovitis of the right wrist encompasses 
disorders of the right fingers.  If the veteran's service-
connected disability does encompass disorders of the right 
fingers, he would be entitled to separate ratings for his 
wrist disability, and for any disabilities of the fingers, to 
be rated under the applicable Diagnostic Codes for loss of 
motion of the fingers.  Accordingly, the veteran's claim must 
also be remanded to clarify this matter.  

Accordingly, the case is REMANDED for the following action:

1.  The RO&IC and any physician to whom 
this case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO&IC should take appropriate 
steps to obtain and associate with the 
claims file any copies of VA and private 
medical records regarding the veteran's 
right wrist and fingers that have not 
already been associated with the claims 
folder. 

3.  The appellant should be afforded a VA 
examination to determine the nature and 
severity of his service-connected 
residuals of tubercular tenosynovitis of 
the right wrist.  Such tests as the 
examining physician deems appropriate 
should be performed.  The examination 
report should include responses to the 
following medical questions:

a.  Does the veteran have ankylosis 
of the right wrist?

b.  If the answer to question (a) is 
yes, does the veteran have favorable 
ankylosis in 20 to 30 degrees 
dorsiflexion?

c.  If the answer to question (a) is 
yes, does the veteran have 
unfavorable ankylosis in any degree 
of palmar flexion, or with ulnar or 
radial deviation?

d.  If the answer to question (a) is 
yes, does the veteran have extremely 
unfavorable ankylosis?

e.  Provide diagnoses of all 
disorders the veteran has that 
affect the functions of the fingers 
of his right hand.  

f.  Are any diagnosed finger 
disorders the result of the 
veteran's service-connected 
tubercular tenosynovitis of the 
right wrist?

g.  For each finger of the right 
hand, determine whether motion is 
possible to within 2 inches (5.1 
cms.) of the medial transverse of 
the palm.  

If the examiner determines that it is not 
feasible to respond to any of the above 
items, the examiner should identify 
specifically the items to which it is not 
feasible to respond.  

4.  After the development requested above 
has been completed, the RO&IC should 
review the veteran's claims folder and 
ensure that all the foregoing development 
has been conducted and completed in full.  
If any development is incomplete, 
appropriate corrective action should be 
taken.  

5.  The RO&IC should readjudicate the 
appellant's claim of entitlement to an 
increased rating for his residuals of 
tubercular tenosynovitis of the right 
wrist from 50 percent disabling.  The RO 
should also determine whether the veteran 
is entitled to separate ratings for any 
right finger disorders.  In addition, the 
RO should consider whether the issue of 
entitlement to an extraschedular rating 
warrants referral to the Under Secretary 
for Benefits or to the Director of the 
Compensation and Pension Service, 
pursuant to 38 C.F.R. § 3.321(b).  In the 
event that the claim is not resolved to 
the satisfaction of the appellant, he 
should be provided a supplemental 
statement of the case which includes a 
summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons for the 
decision.  After the veteran and his 
representative have been given the 
applicable time to submit additional 
argument, the case should be returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 


4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

 



